IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 02-60238
                           Summary Calendar



KENNETH GLENN ATKINSON

                Petitioner - Appellant

     v.

UNITED STATES OF AMERICA

                Respondent - Appellee

                       - - - - - - - - - -
          Appeal from the United States District Court
            for the Southern District of Mississippi
                     USDC No. 5:01-CV-48-GR
                       - - - - - - - - - -
                         October 10, 2002

Before KING, Chief Judge, and WIENER and PARKER, Circuit Judges.

PER CURIAM:*

     Kenneth Glenn Atkinson, federal prisoner #10776-042, appeals

the district court’s dismissal with prejudice of his 28 U.S.C.

§ 2241 petition in which he asserted a sentencing error based on

Apprendi v. New Jersey, 530 U.S. 466 (2000).    Atkinson has failed

to address the district court’s determination that it lacked

jurisdiction to rule on his petition.    Atkinson has therefore




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-60238
                                  -2-

waived argument on this issue.     See Yohey v. Collins, 985 F.2d

222, 225 (5th Cir. 1993).

     This appeal is without arguable merit and is frivolous.        See

Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).    It is

therefore DISMISSED.     5TH CIR. R. 42.2.

     APPEAL DISMISSED.